UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7225


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAROLD DWIGHT WOOTEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:98-cr-00094-JAB-1)


Submitted:   April 26, 2012                   Decided:   May 8, 2012


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Grace, Sr., Christopher R. Clifton, GRACE, TISDALE &
CLIFTON, P.A., Winston-Salem, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Robert M. Hamilton,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Harold    Dwight    Wooten       appeals   the    district     court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                      We have

reviewed   the    record    and    find     no   abuse   of    discretion     by   the

district court.         See United States v. Goines, 357 F.3d 469, 478

(4th Cir. 2004) (providing review standard).                        Accordingly, we

affirm for the reasons stated by the district court.                           United

States   v.    Wooten,    No.    1:98-cr-00094-JAB-1          (M.D.N.C.     Aug.   30,

2011).     We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented     in    the    materials

before   the    court    and     argument      would   not    aid   the    decisional

process.

                                                                             AFFIRMED




                                           2